Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-16-00228-CR

                                  Larry Wayne DAVIS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR8968
                      Honorable Lorina I. Rummel, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED February 8, 2017.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice